DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  “of claim 1 of further” in lines 1-2 of claim 7 and “of claim 11 of further” in line 1 of claim 11 are grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 11, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 5,465,438 (hereinafter  Allman).
Regarding claims 1 and 11, Allman discloses a self-contained and portable/mobile waste liquid collection and storage unit comprising: a waste liquid reservoir (60) within the unit; an integrated sink (34) with a drain (35); a P-trap (see col. 3, lines 43-46) coupled to the drain to transfer waste liquid from the sink to the waste liquid reservoir; wheels (castor wheels 26, 28) for mobility attached to a bottom of the unit; and a handle (30) to facilitate portability of the unit.  The method of claim 11 is inherent during the fabrication of the Allman’s unit.
Regarding claims 5 and 15, the self-contained and portable/mobile waste liquid collection and storage unit of claim 1 or claim 11 above further including a foot peddle (26’) at a base of the unit for leverage and stability prior to movement of the unit.  The method of claim 15 is inherent during the fabrication of the Allman’s unit.
Regarding claims 6 and 16, the self-contained and portable/mobile waste liquid collection and storage unit of claim 1 or claim 11 above; wherein, the handle can be used to tilt and roll the unit on the wheels.  
	Regarding claims 7 and 17, the self-contained and portable/mobile waste liquid collection and storage unit of claim 1 or claim 11 above further including a volume level tube (fluid level indicating sight glass 60’) showing a level of liquid inside the unit.  The method of claim 17 is inherent during the fabrication of the Allman’s unit.
	Regarding claims 8 and 18, the self-contained and portable/mobile waste liquid collection and storage unit of claim 1 or claim 11 above further including a fitting (drain piping 62) to which a drain hose (62’) can be coupled.
	Regarding claims 9 and 19, the self-contained and portable/mobile waste liquid collection and storage unit of claim 1 or claim 11 above further including a drain hose (62’) coupled to the waste liquid reservoir.  The method of claim 19 is inherent during the fabrication of the Allman’s unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allman.
	Regarding claims 3 and 13, as discuss above, the wheels of Allman are castor wheels.  The examiner is hereby taking Official Notice that castor wheels are known to include a steel axle and held in place by axle end caps (legs 29 of Allman).
	Regarding claims 10 and 20, Allman teaches the drain hose (drain piping 62) including a slide valve 63 instead of a ball valve as claimed; however, the examiner is taking Official Notice that ball valve is well known in the art at the time the invention was effectively filed.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the slide valve of Allman with a well-known ball valve, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
	
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allman in view of US 2011/0089179 (hereinafter Flewelling).
	Allman teaches all of the claimed limitations as discussed above but remain silent as to portions of the unit are fabricated from High-Density Polyethylene Plastic (HDPE).  Attention is directed to the Flewelling reference which teaches a recycling housing that made from various equivalent well known materials which include HDPE (see paras. [0026]-[0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to fabricate the Allman unit from well-known HDPE material as suggest by Flewelling to be well known alternative equivalent.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allman in view of US 7,441,286 (hereinafter Taylor Parker)
Allman teaches all of the claimed limitations as discussed above except for protrusions at a base and in front of the unit, the protrusions configured to hook on to a wall of a custodial drain and allow unmanned drainage of the unit.  Attention is directed to the Taylor Parker reference which teaches an analogous portable sink having protrusions (where 13 and 15 are pointing in Fig. 1) at a base and in front of the unit and wheels (22) in the back, the protrusions is capable of being configured to hook on to a wall of a custodial drain and allow unmanned drainage of the unit.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the unit of Allman, a configuration with protrusions at a base and in front of the unit and wheels in the back as taught by Taylor Parker as an alternative equivalent portability configuration.  In so doing, the protrusions is capable of being configured to hook on to a wall of a custodial drain and allow unmanned drainage of the unit
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Connor et al. teaches a housing configuration with recesses for wheels similar to the instant invention which are not being claimed.  Bonewicz, Jr. et al. teaches a portable configuration with wheels mounted on a steel axle extending across the base and held in place by axle end caps mounted at each end of the axle, which is an unclaimed feature of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754